Contact: Investors: Progenics Pharmaceuticals, Inc. Richard W. Krawiec, Ph.D. Vice President, Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory A. Lombardo Senior Manager, Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media: WeissComm Partners Aline Schimmel (312) 646-6295 aschimmel@wcpglobal.com PROGENICS REPORTS THIRD QUARTER 2 Tarrytown, NY, November 10, 2008 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced its results of operations for the third quarter and nine months ended September 30, Revenues for the third quarter totaled $17.5 million, compared to $17.0 million for the same period of 2007. For the nine months ended September 30, 2008, the Company reported revenues of $60.8 million compared to $60.1 million for the comparable period of 2007. Revenues for the three-month and nine-month periods ended September 30, 2008 and 2007 reflect the following: · Reimbursement from Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), of development work performed by Progenics under their RELISTOR® collaboration:Reimbursement was recognized in the amounts of $3.9 million and $11.3 million for the third quarters of 2008 and 2007, respectively. For the nine months ended September 30, 2008 and 2007, $21.8 million and $30.8 million was recognized, respectively. · Amortization of the upfront payment from Wyeth under the RELISTOR collaboration:Of the $60.0 million upfront payment received from Wyeth in December 2005, $2.1 million and $3.2 million was recognized in the third quarters of 2008 and 2007, respectively. For the nine months ended September 30, 2008 and 2007, $8.1 million and $13.1 million was recognized, respectively. · Milestone payments from Wyeth:Milestone payments related to the European and U.S. approvals of subcutaneous RELISTOR totaled $10.0 million in the third quarter of 2008 and $25.0 million in the nine months ended September 30, 2008. Milestone payments of $9.0 million were received during the nine months ended September 30, 2007. · Royalty income payments from Wyeth: Royalty income based on net sales of subcutaneous RELISTOR was recorded in the amounts of $44,000 for the third quarter of 2008 and $86,000 for the nine months ended September 30, 2008. Cumulative royalties of $352,000 were deferred at September 30, 2008 and are expected to be recognized as royalty income over the period of our development obligations relating to RELISTOR. · Funding from government grants and contract:These revenues, related to the Company’s proprietary programs in virology and oncology, totaled $1.4 million and $2.5 million in the third quarters of 2008 and 2007, respectively. For the nine months ended September 30, 2008 and 2007, $5.7 million and $7.1 million were earned, respectively. “We have been able to maintain a healthy balance sheet while advancing our product pipeline because of the continued funding by Wyeth of our lead program, RELISTOR, together with payments for achieving milestones and royalties on commercial sales,” said Paul J. Maddon, M.D., Ph.D., Founder, Chief Executive Officer and Chief Science Officer, Progenics Pharmaceuticals, Inc. “This quarter we achieved another development milestone as PSMA ADC, our prostate cancer therapy, entered phase 1 testing. Going forward, we will look to leverage the extensive drug development expertise we have gained from the RELISTOR program to develop our virology and oncology pipeline.” Expenses for the third quarter of 2008 were $31.2 million, compared to $34.4 million for the third quarter of 2007. For the nine months ended September 30, 2008, expenses totaled $95.9 million, compared to $93.9 million for the same period of 2007. Research and development expenses, including license fees and royalty expense, decreased $2.5 million in the third quarter of 2008, compared to the third quarter of 2007, and were at approximately the same levels for the nine months endedSeptember 30, 2008 and 2007. The decrease in the third quarter Research and development expenses resulted primarily from a decrease in RELISTOR clinical trial activity, partially offset by an increase in headcount. General and administrative expenses decreased for the three months but increased for the nine months ended September 30, 2008, compared to the same periods of 2007. The third quarter decrease in General and administrative expenses was primarily due to a decrease in share-based compensation expense while the year-to-date increase was primarily due to an increase in headcount and consulting and professional fees. Third quarter 2008 net loss was $12.2 million, compared to $15.6 million for the same period of 2007. Net loss per share was ($0.41), basic and diluted, for the third quarter of 2008, compared to a net loss per share of ($0.58), basic and diluted, for the same period of 2007. The net loss for the first nine months of 2008 was $30.1 million, compared to a $28.4 million net loss for the same period of 2007.
